DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 9/30/2020 and 4/15/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claim 1, lines 10-11, applicant discloses “the inside reference plane (n)’ (RP(n’))” making it unclear if applicant is referencing “the inside reference plane (n)’ (RP(n)’)” that is previously disclosed or something else.  Furthermore, in lines 12 and 15, applicant discloses “metasurface n+1 MS(n+1)” making it unclear if applicant is referencing “metasurface (n+1) MS(n+1)” that is previously disclosed or something else.  Lastly, in line 15, applicant discloses “the outside reference plane n+1 (RP(n+1))” making it unclear is applicant is referencing “the outside reference plane (n+1) (RP(n+1))” that is previously disclosed or something else.  For these reasons, the claim is rendered vague and indefinite.  For purpose of examination, it was presumed that applicant intended to reference the respective prior disclosures of said limitations in the claim.  The dependent claims inherit the rejection from their parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al (US 2015/0219806 A1).
In regard to claims 1 and 6-13, Arbabi et al discloses an optomechanical modulator for modulating electromagnetic radiation of wavelength λ (page 1, sections [0011-0012] and page 2, sections [0037] & [0041], Figure 1) comprising a plurality of metasurfaces, where for each metasurface n (MS(n)), there is an outside reference plane n (RP(n)) in an X-Y plane and an inside reference plane (n)' (RP(n)') which is parallel to the outside reference plane n (RP(n)), with the inside reference plane (n)' (RP(n)') of metasurface n (MSn)) facing the outside reference plane (n+1) (RP(n+1)) of metasurface (n+1) (MS(n+1)) (page 3, section [0045], Figure 1, “11, 12”), a spacer region n (SP(n)) between the inside reference plane (n)' (RP(n)’) of the metasurface n (MS(n)) and the outside reference plane (n+1) (RP(n+1)) of the metasurface (n+1) MS(n+1)); wherein each spacer region n (SP(n)) has a static distance (sd(n)) between the inside reference plane (n)' (RP(n)') and the outside reference plane (n+1) (RP(n+1)) of metasurface (n+1) (MS(n+1)) in a Z direction which is perpendicular to the X-Y plane (page 3, sections [0042] & [0045], Figure 1, “13, 11, 12”); and where n is an integer ranging from 1 to the total number of metasurfaces minus 1 (page 3, section [0045], Figure 1, “11, 12”), and the optomechanical modulator further comprises a mechanism to apply a force to at least one of the metasurfaces of the plurality of metasurfaces (page 1, section [0012] and page 4, sections [0062] & [0068], re: piezoelectric and/or electrostatic actuation), but does not specifically disclose wherein the total number of metasurfaces in the plurality of metasurfaces is in the range of 3 to 30.
However, Arbabi et al teaches wherein said optical system comprises “at least a pair of metasurfaces,” making it obvious to one of ordinary skill in the art at the time the invention was made for the invention to comprise more than 2 metasurfaces.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the total number of metasurfaces in the plurality of metasurface to be in the range of 3 to 30, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and also as exemplified by the large range (i.e. 3-30) for the number of metasurfaces that said invention can comprise.
Regarding claim 2, Arbabi et al discloses wherein the mechanism is a piezoelectric actuator page 4, section [0062], re: piezoelectric actuation).
Regarding claim 3, Arbabi et al discloses wherein at least one of the metasurfaces is selected from the group consisting of spatial distributions of materials generating an electromagnetic inhomogeneity (page 3, section [0054] – page 4, section [0056]).
Regarding claim 4, Arbabi et al discloses wherein the materials generating an electromagnetic inhomogeneity is selected from the group consisting of one or more blocks or holes that are in a form selected from the group consisting of parallelepipeds, cylinders or combinations thereof (page 3, section [0054] – page 4, section [0056]).
Regarding claim 5, Arbabi et al discloses wherein at least one of the metasurfaces has a thickness which is greater than 0 and less than or equal to the wavelength λ (page 1, section [0016], re: subwavelength dimension).
In regard to claim 14, Arbabi et al discloses a method to modulate the amplitude, phase and polarization of an electromagnetic radiation having a wavelength λ, said method using said optomechanical modulator (page 1, section [0005]-[0012]) comprising the steps of: a. impinging a beam of the electromagnetic radiation at the outside reference plane n=1 (RP1) of metasurface n=1 (MS1) of the device; and b. moving at least one of the metasurfaces of the plurality of metasurfaces and changing a distance between a metasurface and an adjacent metasurface from the corresponding static distance between the metasurface and the adjacent metasurface (page 2, section [0041] – page 3, section [0052]).
Regarding claim 15, Arbabi et al discloses wherein the movement is provided by the force (page 4, section [0062]).
Regarding claim 16, Arbabi et al discloses wherein the force is provided by a piezoelectric actuator (page 4, section [0062]).
Regarding claim 18, Arbabi et al discloses wherein the distance from which the static distance has been changed is in the range of 0.0005 λ to 1 λ (page 3, sections [0048-0050]).
Regarding claim 19, the change of the distance from the static distance would inherently modulate a polarization of the electromagnetic radiation along the main directions of a Poincare sphere, this being reasonably assumed from the similarity in function between the invention of Arbabi et al and that of the current invention.

Claim Rejections - 35 USC § 103
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al.
Regarding claim 17, Arbabi et al discloses as set forth above, but does not specifically disclose wherein a voltage applied to the piezoelectric actuator is in the range of 0.000001 Volt to 10 Volt.
It would have been obvious to one having ordinary skill in the art at the time the invention was made for a voltage applied to the piezoelectric actuator to be in the range of 0.000001 Volt to 10 Volt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 23, 2022